Citation Nr: 1316300	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  05-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Krystle D. Waldron, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to June 1994.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the Board in February 2008.  

The Veteran's claim was remanded by the Board for additional development in April 2008 and October 2010.

In March 2011, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the denied claim to the Court of Appeals for Veterans Claims (Court).  In April 2012, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the March 2011 decision that denied the claim of entitlement to service connection for a cervical spine disability be vacated and remanded.  The appeal has now returned to the Board for further action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In accordance with the April 2012 JMR, the Board finds that a remand of the claim of entitlement to service connection for a cervical spine disability is required.  The parties agreed in the JMR that the hearing officer had not discharged his duties in accordance with 38 C.F.R. § 3.103(c)(2) during the February 2008 hearing.   Specifically, the hearing officer did not direct the Veteran to submit certain kinds of evidence to substantiate his claim for service connection.  The Board notes that the April 2012 JMR was predicated on the Court's decision in Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010), holding that a hearing officer has a duty to suggest the submission of evidence on an issue material to substantiating the claim when the record is missing that evidence.   

VA has recently amended the hearing provisions of 38 C.F.R. § 3.103 clarifying that the Court's holding in Bryant does not apply to hearings before the Board. 38 C.F.R. § 3.103(c)(2) (2012); 76 Fed. Reg. 52,572 -52,574 (August 23, 2011) (effective August 23, 2011).  However, the hearing in this case was conducted in February 2008 before the regulation became effective and the regulation does not apply retroactively.  Upon remand, the Veteran should be contacted and informed that he should submit any evidence in his possession establishing the presence of a cervical spine disability.  The Veteran should also be informed that he should submit any evidence establishing a nexus between the cervical spine disability issue on appeal and service.  Specifically, he should be advised that he should submit evidence from the treating physician who stated that the Veteran's cervical spine disability is related to his service-connected back disability.  If he does not possess such evidence, he is free to identify any health care providers who may have such records to allow VA to obtain the evidence on his behalf.

Additionally, VA outpatient treatment reports dated through September 2008 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that informs him that he may submit evidence of a current cervical spine disability to include evidence that the disability manifested during service or is related to his service-connected lumbar spine disability.  The Veteran should also be notified that he may submit evidence of a link between the claimed disability and active duty service or his service-connected lumbar spine disability.  Specifically, he should be advised that he should submit evidence from the treating physician who stated that the Veteran's cervical spine disability is related to his service-connected back disability.  If he does not have such evidence in his possession, he may notify VA of any physicians or other health care providers or agencies who may have such records to allow VA to obtain the records on his behalf. 

2.  Obtain the Veteran's VA treatment reports dated since September 2008.

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


